Order entered February 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01239-CV

                TAMELA HANSON D.B.A. POOL SPA DALLAS, Appellant

                                               V.

                                 THOMAS MOSEY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04755-D

                                           ORDER
       By letter dated January 22, 2019, we directed appellant to file, within ten days, written

verification she had requested preparation of the reporter’s record. Although we cautioned her

that failure to comply could result in the appeal being submitted without the reporter’s record,

she has not responded. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her brief no later than

March 18, 2019.




                                                      /s/   BILL WHITEHILL
                                                            JUSTICE